Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 15-20 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as extending functionality of a voice assistant and/or email program running on a host computer positioned at a first location to a remote second location via an endpoint device positioned at the second location and that includes a microphone by: sending, by a communications protocol running on the endpoint device, an audio stream from the endpoint device positioned at the second location to the host computer over a digital communications network to command the voice assistant and/or email program running at the first location on the host computer to control operation of the host computer positioned at the first location, wherein the audio stream is a digital data version of a voice command spoken by a user into the 
The above claims are deemed allowable given the complex nature of the claims as a whole as precisely claimed. The closest prior art groups teach 1) audio feedback into the original microphone for noise reduction, 2) Device to device control using voice e.g. Phone (lower thermostat) and thermostat receives information from the phone, 3) Echo cancellation after interfacing phone to Bluetooth device, 4) off-board network ASR models which return data from voice commands to the local device, 5) processing audio samples from a human in general at a secondary location, 6) processing voice to determine robot from human or recorded from human/robot. Overall the prior at when combined at best teaches human/robot identification followed by off board processing of voice commands to control one or more other devices. The claims are expressly outputting audio audibly from a first device and receiving it at a second device via microphone. This is not a mere transfer of an audio file per se. Additionally rather than data transferring between servers the claims receive the text and then respond to it. The . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20150154976 A1	Mutagi; Rohan
Human controls device with voice which communicates with other device

US 20130169736 A1	Lindblom; Jonas et al.
Connecting one device to another to initate call

US 20160092153 A1	DeMik; Lisa Kay et al.
Virtual learning PC to PC

US 20170195636 A1	Child; Michael D. et al.
Call forwarding

US 20170295117 A1	Pfriem; Zachary Adam et al.
Application in application open

US 7334050 B2	Zondervan; Quinton Y. et al.
ASR mobile

US 8996386 B2	Alasry; Bilal et al.
Phone to vehicle interface

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov